Citation Nr: 1543260	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-31 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant's annual countable income was excessive for the purposes of establishing eligibility for non-service-connected death pension.


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to November 1945.  He died in December 2010.  The appellant is claiming as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant was scheduled for a hearing before a Veterans Law Judge in September 2015 for which she failed to appear.  A postponement was not requested or granted.  The appellant has not asserted any good cause for missing the hearing or requested that it be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2014).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The appellant's countable income does not exceed the allowable VA income limit for entitlement to non-service-connected death pension benefits.


CONCLUSION OF LAW

The criteria for a non-service-connected death pension with aid and attendance benefits for the Veteran's surviving spouse have been met.  38 U.S.C.A. §§ 1503, 5103A (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).
 
The Board does not dispute that the Veteran served for at least 90 days during a period of war.  Therefore, the dispositive question in this case is whether the appellant meets the specific income and net worth requirements for death pension eligibility.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.
 
In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).
 
Wage/salary income and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).
 
Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child. 38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage. 38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id.
 
Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

In 2011, effective December 1, 2010, the maximum death pension amount for aid and attendance without dependents was $13,138.  In her March 2011 application for death pension benefits, the appellant reported that she received monthly income of Social Security benefits in the amount of $1458.00, Kings pension in the amount of $142.50 and police pension in the amount of $182.18.  This totals $21,392 (rounded to the nearest whole dollar) annually.  

The appellant indicated that she had a monthly expense of "Medical Supp," in the amount of $328.75.  She also indicated that she would be entering an assisted living facility, and in September 2012 provided a Medical Expense Report stating that she paid $31,185.00 to Veranda Assisted Living starting in February 2011.  She also reported out-of-pocket Medicare expenses of $1500 and AARP insurance costs of $5392.00.

Medical expenses can only be deducted that are in excess of five percent of the MAPR. Here, the total for medical expenses ($42,022) far exceeds five percent of the MAPR ($657). Subtracting this amount ($42,022-$657) reveals medical expenses above five percent of the MAPR totaling $41,365. This is the amount that can be deducted from income. The medical expenses are then subtracted from her income ($21,392 -$41,365), for a final countable income of -$19,973. As such, her countable income is clearly below the MAPR for 2011, and she meets the requirements for a death pension with aid and attendance benefits.

As the Veteran' claims are being granted in full, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to nonservice-connected death pension is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


